            Case 2:18-cv-02097-JAD-VCF Document 67 Filed 10/09/20 Page 1 of 5




1
                                    UNITED STATES DISTRICT COURT
2
                                            DISTRICT OF NEVADA
3                                                       ***
4     ROBERT MILLER,

5
                           Plaintiff,
      vs.                                                    2:18-cv-02097-JAD-VCF
6
      4INTERNET, LLC; and DOES 1 through
7     10 inclusive,                                          ORDER
                       Defendants.
8
                                                             MOTION TO QUASH SUBPOENA TO NYP
9
                                                             HOLDINGS, INC. BY PLAINTIFF ROBERT
                                                             MILLER (ECF NO. 56); MOTION TO QUASH
10                                                           SUBPOENA TO NYP HOLDINGS, INC. BY
                                                             MOVANT CHRISTOPHER SADOWSKI (ECF
11                                                           NO. 57); MOTION TO STAY DISCOVERY BY
                                                             PLAINTIFF ROBERT MILLER (ECF NO. 58);
12                                                           MOTION TO STAY DISCOVERY BY
                                                             MOVANT CHRISTOPHER SADOWSKI (ECF
13                                                           NO. 59); MOTION FOR LEAVE TO FILE SUR-
                                                             REPLY BY DEFENDANT 4INTERNET, LLC
14
                                                             (ECF NO. 63); JOINT MOTION FOR
                                                             CLARIFICATION (ECF NO. 65)
15

16

17
            Before the Court are (1) plaintiff Robert Miller’s motion to quash subpoena to NYP Holdings,
18
     Inc. (ECF No. 56); (2) movant Christopher Sadowski’s motion to quash subpoena to NYP Holdings, Inc.
19
     (ECF No. 57); (3) plaintiff’s motion to stay discovery (ECF No. 58); (4) movant’s motion to stay
20
     discovery re (ECF No. 59); (5) defendant 4Internet, LLC’s motion for leave to file sur-reply (ECF No.
21
     63); (6) the parties’ joint motion for clarification (ECF No. 65). The Court denies the motions to quash
22
     the subpoenas and the motions to stay. (ECF Nos. 56, 57, 58, and 59). The Court also denies the
23

24
     defendants’ motion to file a sur-reply (ECF No. 63) and denies the motion for clarification as moot.

25   (ECF No. 65).

                                                         1
             Case 2:18-cv-02097-JAD-VCF Document 67 Filed 10/09/20 Page 2 of 5




        I.      Background
1
             Plaintiff asserts defendant 4Internet owns search engine websites that re-posted a picture taken
2

3    by plaintiff that was originally published on the New York Post website. (ECF No. 1 at 2-5). Plaintiff

4    brings a copyright infringement claim against defendant. (Id. at 5-6). The plaintiff argues in his motion

5    to quash pursuant to Rule 45 that the defendant issued a subpoena to NYP Holdings, Inc. (the New York

6    Post) to produce certain documents related to the image. (ECF No. 56 at 2). Plaintiff argues that the
7    subpoena is overbroad (Id.) Non-party Christopher Sadowski, plaintiff Miller’s agent, also filed a
8
     motion to quash and made most of the same arguments as plaintiff. (ECF No. 57). Plaintiff and
9
     Sadowski also filed motions to stay the enforcement of the subpoena: they argue that if NYP Holdings,
10
     Inc. complies with the subpoena they will be prejudiced. (ECF Nos. 58 and 59).
11
             Defendant argues in its response to the motions to quash and stay that plaintiff and movant filed
12
     these motions in the wrong court. (ECF No. 60 at 3). Defendant also argues that plaintiff failed to meet
13
     and confer prior to filing its motion. (Id. at 4). Plaintiff and movant argue in their joint-reply that a meet
14
     and confer is not necessary because they filed their motion pursuant to Rule 45; they also argue for the
15

16   first time that the Court should quash the subpoenas under Rule 26 instead and if this Court does not

17   have jurisdiction to decide these motions, that it should transfer these motions to the Southern District of

18   New York. (ECF No. 63 at 9).

19           Defendant argues in its motion for leave to file a sur-reply that plaintiff argues for relief under
20
     Rule 26 for the first time in its reply and that it should be allowed to file a sur-reply regarding those
21
     arguments. (ECF No. 63). Defendant attached a proposed sur-reply: it argues that plaintiff and movant
22
     have not met their burden to show that there is good cause to enter a protective order. (ECF No. 65-1).
23
     The parties argue in their joint motion for clarification that a status hearing regarding their discovery
24
     plan should be vacated because the parties already have a discovery plan. (ECF No. 65).
25

                                                           2
              Case 2:18-cv-02097-JAD-VCF Document 67 Filed 10/09/20 Page 3 of 5




        II.      Analysis
1
              "A subpoena may command a person to attend a trial, hearing, or deposition only as follows:
2

3    (A) within 100 miles of where the person resides, is employed, or regularly transacts business in person

4    or (B) within the state where the person resides, is employed, or regularly transacts business in person,

5    if the person (i) is a party of party's officer." FED. R. CIV. P. 45(c)(1). Federal Rule of Civil Procedure

6    45(c)(3)(A) makes it clear that a motion to quash of modify must be brought before "the court for the
7    district where compliance is required." e-Imagedata Corp. v. Dig. Check Corp., No. 2:16-cv-1761-
8
     GMN-VCF, 2016 U.S. Dist. LEXIS 115595, at 3 (D. Nev. Aug. 29, 2016). “[W]hen a motion to quash
9
     a subpoena is filed in a court other than the court where compliance is required, that court lacks
10
     jurisdiction to resolve the motion.” Agincourt Gaming, LLC v. Zynga, Inc., No. 2:14-cv-0708-RFB-
11
     NJK, 2014 U.S. Dist. LEXIS 114348, at 6 (D. Nev. Aug. 15, 2014); citing to KGK Jewelry LLC v.
12
     ESDNetwork, 2014 U.S. Dist. LEXIS 38630, 2014 WL 1199326, 3 (S.D.N.Y. Mar. 21, 2014).
13
              “When the court where compliance is required did not issue the subpoena, it may transfer a
14
     motion under this rule to the issuing court if the person subject to the subpoena consents or if the court
15

16   finds exceptional circumstances.” Federal Rule of Civil Procedure 45(f). Local Rule 26-6(c) states that,

17   “[d]iscovery motions will not be considered unless the movant (1) has made a goodfaith effort to meet

18   and confer as defined in LR IA 1-3(f) before filing the motion, and (2) includes a declaration setting

19   forth the details and results of the meet-and confer conference about each disputed discovery request.
20
              “[T]he scope of permissible discovery under Rule 26 is ‘broad.’” Republic of Ecuador v.
21
     Mackay, 742 F.3d 860, 866 (9th Cir. 2014) (quoting Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir.1993)).
22
     “A party or any person from whom discovery is sought may move for a protective order in the court”
23
     and the court may, for good cause, issue an order to protect a party from “annoyance, embarrassment,
24
     oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). The party seeking protection bears the
25

                                                          3
            Case 2:18-cv-02097-JAD-VCF Document 67 Filed 10/09/20 Page 4 of 5




     burden of showing specific prejudice or harm will result if no protective order is granted. See Beckman
1
     Indus., Inc., v. Int'l. Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). Rule 26(c) requires more than “broad
2

3    allegations of harm, unsubstantiated by specific examples or articulated reasoning.” Id; see also Foltz v.

4    State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003) (citing San Jose Mercury News,

5    Inc., v. District Court, 187 F.3d 1096, 1102 (9th Cir. 1999) (holding that the party must make a

6    particularized showing of good cause)).
7           Sur-replies “are highly disfavored, as they usually are a strategic effort by the nonmovant to
8
     have the last word on a matter.” Avery v. Barsky, 3:12-CV-00652-MMD, 2013 U.S. Dist. LEXIS
9
     54761, 2013 WL 1663612, at 2 (D. Nev. Apr. 17, 2013) (quoting Lacher v. W., 147 F. Supp. 2d 538,
10
     539 (N.D. Tex. 2001)). It is improper for a party to raise a new argument in a reply brief because the
11
     opposing party is not afforded an opportunity to respond. See Salem Vegas, L.P. v. Guanci, No. 2:12-
12
     CV-01892-GMN, 2013 U.S. Dist. LEXIS 141619, 2013 WL 5493126, at 3 (D. Nev. Sept. 30, 2013).
13
     Where the moving party presents new matters for the first time in a reply brief, the Court may either
14
     refuse to consider the new matters or allow the opposing party an opportunity to respond. See Zamani
15

16   v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (citing Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir.

17   2003) ("[t]he district court need not consider arguments raised for the first time in a reply brief"); see

18   also Avery, 2013 U.S. Dist. LEXIS 54761, 2013 WL 1663612, at 2-3 (the non-movant may obtain leave

19   to file a sur-reply to address new matters raised in the moving party's reply).
20
            Plaintiff and movant filed their Rule 45 motions in the wrong court; this Court lacks jurisdiction
21
     over NYP Holdings, Inc. in New York. The plain text of Rule 45(f) imbues the discretion to transfer
22
     subpoena-related motions with the district court where compliance is required. Compliance is required
23
     in New York, not Nevada. The Court denies the motions to quash and to stay for lack of jurisdiction.
24

25

                                                           4
            Case 2:18-cv-02097-JAD-VCF Document 67 Filed 10/09/20 Page 5 of 5




            The Court will not consider plaintiff’s new argument, to construe its Rule 45 motions as motions
1
     for a protective order, because (1) these new arguments are raised for the first time in the reply; and (2)
2

3    plaintiff and movant failed to meet and confer to narrow the issues before the Court as required by the

4    local rules. Since the Court will not consider the plaintiff’s arguments for a protective order in the joint-

5    reply brief, the Court denies the defendant’s motion for leave to file a sur-reply. The Court also denies

6    the parties’ joint motion for clarification regarding the scheduled status hearing as moot because the
7    Court vacated the status hearing. (See ECF No. 66).
8
            ACCORDINGLY,
9
            IT IS ORDERED that plaintiff Robert Miller’s motion to quash subpoena to NYP Holdings, Inc.
10
     (ECF No. 56) is DENIED.
11
            IT IS FURTHER ORDERED that movant Christopher Sadowski’s motion to quash subpoena to
12
     NYP Holdings, Inc. (ECF No. 57) is DENIED.
13
            IT IS FURTHER ORDERED that plaintiff’s motion to stay discovery (ECF No. 58) is DENIED.
14
            IT IS FURTHER ORDERED movant’s motion to stay discovery re (ECF No. 59) is DENIED.
15

16          IT IS FURTHER ORDERED that defendant 4Internet, LLC’s motion for leave to file a sur-reply

17   (ECF No. 63) is DENIED.

18          IT IS FURTHER ORDERED that the parties’ joint motion for clarification (ECF No. 65) is

19   DENIED AS MOOT.
20
            IT IS SO ORDERED.
21
            DATED this 9th day of October 2020.
22
                                                                   _________________________
23                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
24

25

                                                           5
